First, Burton contends that the district court erred in denying
                his claim that trial counsel was ineffective for failing to properly notice Dr.
                John Paglini's testimony. We agree that the district court erred in
                concluding that trial counsel's performance was not deficient. Counsel's
                ignorance of the law requiring notice of penalty phase expert witnesses,
                see Floyd v. State, 118 Nev. 156, 169, 42 P.3d 249, 258 (2002), abrogated
                on other grounds by Grey v. State, 124 Nev. 110, 118, 178 P.3d 154, 160
                (2008); see also NRS 175.552, could not form the basis of a reasoned
                tactical decision to not provide the required notice, see Clark v. State, 109
                Nev. 426, 428, 851 P.2d 426, 429 (1993) (noting that an ignorant decision
                of counsel cannot be considered a tactical decision). However, Burton
                failed to demonstrate that had Dr. Paglini testified there was a reasonable
                probability that the outcome of the proceedings would be different.      Hill v.

                Lockhart, 474 U.S. 52, 58-59 (1985); Kirksey, 112 Nev. at 988, 923 P.2d at
                1107. The State introduced compelling evidence that demonstrated
                Burton's fascination with violence—writings and drawings referencing
                robbery, firearms, and murder—and his capacity to engage in it—his prior
                record which included a home invasion, shooting, and attempted armed
                robbery. Dr. Paglini's characterization of Burton as impulsive and his
                conjecture that Burton's intelligence would make him less likely to
                reoffend is significantly undermined by Burton's criminal history.
                Therefore, Burton failed to demonstrate that the district court erred in
                concluding that Dr. Paglini's testimony would not have reasonably
                affected the outcome of the penalty hearing.
                             Second, Burton argues that the district court erred in denying
                his claim that trial counsel was ineffective for failing to properly notice
                and present alibi witnesses. We disagree. The evidentiary hearing

SUPREME COURT
        OF
     NEVADA
                                                       2
(C) 1947A
                testimony did not establish that counsel's investigation revealed a credible
                alibi or that any witness' testimony would establish a credible alibi. Thus,
                Burton failed to demonstrate that counsel's decision not to pursue an alibi
                defense was not a reasonable trial strategy.    See Lam, 120 Nev. at 180, 87
                P.3d at 530 (providing that "trial counsel's strategic or tactical decisions
                will be "virtually unchallengeable absent extraordinary circumstances"
                (citation omitted)). Moreover, as Burton's fingerprints were found on the
                victim's vehicle and the victim's blood was found on Burton's sweatshirt,
                Burton did not demonstrate a reasonable probability that he would not
                have been convicted had this evidence been introduced.
                               Third, Burton contends that the district court erred in denying
                his claim that trial counsel was ineffective for failing to investigate
                cellular tower location data. We conclude that this argument lacks merit.
                Even if Burton demonstrated that a phone for which his name was on the
                account was not near the crime scene during the murder, this evidence
                would have been of little value where other evidence showed that Burton
                used multiple phones. For this reason, it was reasonable not to
                investigate. State a. Powell, 122 Nev. 751, 759, 138 P.3d 453, 458 (2006)
                ("An attorney must make reasonable investigations or a reasonable
                decision that particular investigations are unnecessary." (citing
                Strickland, 466 U.S. at 691)). Further, as discussed above, physical
                evidence placed Burton at the scene at the time of the shooting,
                undermining any claim of prejudice based on this alleged failure to
                investigate.
                               Fourth, Burton argues that the district court erred in denying
                his claim that trial counsel was ineffective for eliciting harmful evidence
                that violated his right to confrontation. Burton asserts that counsel's

SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A
                     cross-examination of Randall McPhail permitted McPhail to testify that
                     another "extremely qualified" expert approved of his findings. We
                     conclude that Burton failed to demonstrate that he was prejudiced by
                     McPhail's acknowledgment that another expert approved his report.
                     First, McPhail's conclusion that some of the blood spatter stains resulted
                     from blunt force trauma was consistent with the medical examiner's
                     testimony. Second, as discussed above, there was overwhelming evidence
                     of Burton's guilt notwithstanding McPhail's blood spatter testimony.
                     Therefore, the district court did not err in denying this claim.
                                 Fifth, Burton contends that the district court erred in denying
                     his claim that counsel was ineffective for inviting comment on his prior
                     silence. We disagree. On direct appeal, we held that Burton could not
                     demonstrate that the comments prejudiced him because the State
                     presented overwhelming evidence of his guilt. Burton v. State, Docket No.
                     54170 (Order of Affirmance, June 1, 2012), at 12. As he could not
                     demonstrate prejudice from the prosecutor's statement, Burton could not
                     demonstrate that he was prejudiced by his counsel's invitation of the
                     comment.
                                 Sixth, Burton argues that the cumulative effect of his trial
                     counsel's errors deprived him of a fair trial. We disagree. Even assuming
                     that counsel's deficiencies may be cumulated, see Ramseyer v. Wood, 64
                     F.3d 1432, 1438 (9th Cir. 1995) (concluding that prejudice may result from
                     cumulative effect of multiple counsel deficiencies);     State v. Thiel, 665
                     N.W.2d 305, 322 (Wis. 2003) (concluding that multiple incidents of
                     deficient performance may be aggregated in determining prejudice under
                     Strickland), and in particular, when the individual deficiencies did not
                     result in prejudice, see McConnell v. State, 125 Nev. 243, 259 n.17, 212

SUPREME COURT
        OF
     NEVADA
                                                            4
(0) 1947A    mter•
                P.3d 307, 318 n.17 (2009), the deficiencies in counsel's performance (failing
                to notice expert testimony during the penalty phase of trial, eliciting
                harmful evidence that bolstered forensic testimony, and inviting comment
                by the prosecution on his prior silence) had no cumulative impact
                warranting reversal of Burton's convictions or sentence.
                            Having considered Burton's contentions and concluding that
                they lack merit, we
                            ORDER the judgment of the district court AFFIRMED.


                                                                                           J.
                                                              Saitta




                                                              Pickering



                cc:   Hon. Elissa F. Cadish, District Judge
                      Christopher R. Oram
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A